NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT



BRIANNA C. MENDOZA,                         )
                                            )
             Appellant,                     )
                                            )
v.                                          )         Case No. 2D17-2761
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed August 24, 2018.

Appeal from the Circuit Court for Hendry
County; Scott H. Cupp, Acting Circuit
Judge.

Howard L. Dimmig, II, Public Defender,
and Megan Olson, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jeffrey H. Siegal,
Assistant Attorney General, Tampa, for
Appellee.


BLACK, Judge.

             Brianna Mendoza seeks correction of the order finding her in violation of

her probation. She does not challenge the finding that she violated probation or the

resulting sentence, and we affirm both without comment. But because
the revocation order should reflect the oral pronouncement, we remand for the trial court

to strike the revocation order and enter a corrected revocation order reflecting two

condition 5 violations and conforming to the oral pronouncement in all other respects.

See Reed v. State, 127 So. 3d 817, 819 (Fla. 2d DCA 2013).

             Affirmed; remanded with instructions.



LaROSE, C.J. and SALARIO, J., concur.




                                           -2-